Exhibit 10.2

SANCTION AGREEMENT

NASCAR SPRINT CUP SERIES

 

EVENT NAME: AAA “400”

DATE OF EVENT: October 4, 2015

PROMOTER: Dover International Speedway, Inc.

TRACK: Dover International Speedway



--------------------------------------------------------------------------------

SANCTION AGREEMENT

This Sanction Agreement (“Agreement”) between NASCAR Event Management, Inc.
(“NEM”), a corporation with its principal offices located in Daytona Beach,
Florida, and PROMOTER (identified on Exhibit 1 to this Agreement), is entered
into and is effective as of the Effective Date (specified on Exhibit 1 to this
Agreement).

RECITALS

WHEREAS NEM has been authorized by the National Association for Stock Car Auto
Racing, Inc. (hereinafter “NASCAR”) to grant certain NASCAR-owned and/or
NASCAR-controlled rights that are specified in this Agreement to PROMOTER; and

WHEREAS, NEM sanctions and conducts, among other things, stock car racing events
and series of events throughout the United States and the world; and

WHEREAS, PROMOTER owns and/or controls the Facility (as hereinafter defined);
and

WHEREAS, PROMOTER wishes to have NEM grant a sanction and conduct a stock car
racing event, as part of the 2015 NASCAR Sprint Cup Series, at the Facility; and

WHEREAS, NEM is willing to grant a sanction and to conduct such event for the
year 2015 in accordance with the terms of this Agreement;

NOW, THEREFORE, NEM and PROMOTER, in consideration of the mutual promises set
forth below, and intending to be legally bound, agree as follows:

AGREEMENT

1. Definitions. In addition to the definitions of words that may appear in other
locations in this Agreement, including the Recitals above, the following words
have the following meanings when used in this Agreement:

 

  a) “Additional Awards” means any monetary or non-monetary award by, or
contracted through, PROMOTER, for distribution based upon the Event, other than
(i) purse, (ii) point fund, (iii) any applicable Plan awards, and (iv) the entry
award for the NASCAR Sprint Cup Series Champion.

 

  b) “Ancillary Rights” means (i) any and all rights to film, tape, photograph,
capture, overhear, collect or record, and to simultaneously or thereafter
reproduce, broadcast, transmit or distribute, by any means, process, medium or
device, whether or not currently in existence, all images, sounds and electronic
data generated during and in connection with the Events, and (ii) any and all
copyrights and all other intellectual property and proprietary rights worldwide
in and to such images, sounds and electronic data, any recording, broadcast or
transmission thereof, and any work derived therefrom, provided, however, that
“Ancillary Rights” does not include “Live Broadcast Rights” or rights in or to
NASCAR Intellectual Property or Third Party Marks, but shall include rights in
or to a live transmission pursuant to a specialty subscription cable package or
product of one or more Events (such as pay-per-view or the like).

 

  c) “Competition” means that portion of the Event during which the actual
NASCAR Sprint Cup Series racing competition and all competitive activity related
thereto occurs, including, but not limited to, registration, inspections, time
trials, practice runs, pre-race meetings, post-race inspections, either on the
date(s) specified in Exhibit 1 hereto or on any postponed dates.

 

  d) “Competitor” has the same meaning as that term has in the Rule Book.

 

1



--------------------------------------------------------------------------------

  e) “Event” means the Competition listed on Exhibit 1 to this Agreement and all
other activity at the Facility during the period of time commencing 48 hours
prior to the beginning of registration for the Competition and ending 24 hours
after such Competition.

 

  f) “Event Broadcast Income” means the amount attributable to the NASCAR Sprint
Cup Series calculated by multiplying the percentage listed in Exhibit 1 of this
Agreement by all Live Broadcast Income received by NEM or the NASCAR Rights
Affiliate(s) pursuant to Live Broadcast Contract(s) during the calendar year in
which the Event is held.

 

  g) “Event Net Ancillary Rights Income” means the amount attributable to the
NASCAR Sprint Cup Series calculated by multiplying the percentage set forth in
Exhibit 1 of this Agreement by all Net Income before Industry Expenses and after
Income Tax Provision earned during the calendar year in which the Event is held.

 

  h) “Facility” means the racetrack listed on Exhibit 1 to this Agreement, the
premises upon which the racetrack is located and surrounding the racetrack, all
buildings and other structures thereon, and all airspace above the racetrack and
surrounding premises, to the extent owned or controlled by PROMOTER.

 

  i) “Fiber Optic Connectivity” means the existing permanently installed fiber
optic cabling that will be used to connect critical services required by NASCAR
Rights Affiliates, NEM and media. NEM and NASCAR Rights Affiliates will provide
PROMOTER with a detailed specification as to the kind and quality of fiber optic
cable and connectors to be provided and detailed location points for access, as
well as a timeline for full implementation.

 

  j) “Live Broadcast” means the live transmission of the performance of a NASCAR
Sprint Cup Series event, and any replay(s) thereof, by broadcast television
signal or cable television signal within the United States, its territories,
possessions and commonwealths, plus Bermuda.

 

  k) “Live Broadcast Rights” means any and all rights to engage in a Live
Broadcast and directly related broadcast activity (for example, tape-delayed
broadcasts, single re-broadcasts and support programming).

 

  l) “Live Broadcast Contract” means any contract, agreement or other
enforceable obligation, whether oral or written, entered into between NEM or a
NASCAR Rights Affiliate and any other entity or entities, for the license,
assignment or other transfer of any Live Broadcast Rights.

 

  m) “Live Broadcast Income” means all monies actually received by NEM or a
NASCAR Rights Affiliate pursuant to a Live Broadcast Contract and attributed by
NEM to the Live Broadcast of NASCAR Sprint Cup Series events during the calendar
year in which the Event is held.

 

  n) “NEM” means NASCAR Event Management, Inc. which has been authorized by the
National Association for Stock Car Auto Racing, Inc. (“NASCAR”) to grant certain
NASCAR-owned and/or NASCAR-controlled rights to PROMOTER and perform certain
obligations that are specified in this Agreement.

 

  o) “NASCAR Intellectual Property” means all trademarks, service marks, trade
names, patents, copyrights, domain names, trade dress and the like owned by
NASCAR, excluding Live Broadcast Rights and Ancillary Rights and any work
derived therefrom.

 

  p)

“NASCAR Rights Affiliate” means any corporation, partnership or other legal
entity that is (1) an affiliate or an assignee of NASCAR or controlled, directly
or indirectly by NASCAR, and (2) engaged in the business of exploiting Live
Broadcast Rights or Ancillary Rights for purposes of generating Live Broadcast
Income and Net Income before Industry Expenses and after Income Tax

 

2



--------------------------------------------------------------------------------

  Provision and performing all necessary activities incident thereto. NEM may
arrange for, coordinate, supervise, determine, and/or control certain
Event-related activity related to the immediately preceding, and/or act in other
capacities relative to the Live Broadcast Rights or Ancillary Rights as
specified elsewhere in this Agreement, but NEM is not a NASCAR Rights Affiliate.

 

  q) “Net Income before Industry Expenses and after Income Tax Provision” means
the aggregate gross revenue earned by all NASCAR Rights Affiliates, during the
calendar year in which the Event is held, as a result of the exploitation of
Ancillary Rights, reduced by the aggregate of all reasonable deductions of
NASCAR Rights Affiliates, including but not limited to ordinary business
expenses, amortization, depreciation and federal, foreign, and state income,
withholding and property taxes; provided, however, that in no event shall Net
Income before Industry Expenses and after Income Tax Provision include income,
revenue or any other consideration received or generated by NASCAR or NEM for
the license of, assignment of, or other transfer of rights in or to, any NASCAR
Intellectual Property, including without limitation transfers in connection with
the sale, advertising or promotion by NEM, NASCAR or any third party of products
or services of any nature.

 

  r) “Official” means “Officials” and “Supervisory Officials” as those terms are
defined in the Rule Book.

 

  s) “Entitlement Sponsor” means any and all Event entitlement sponsors or
entities, any and all Event presenting sponsors or entities, and any and all
names or designations created by PROMOTER or a sponsor of PROMOTER which
designate the official Event title, whether pre-existing at the time of the
execution of this Agreement or proposed thereafter, relative to the
NEM-sanctioned Competition(s) that are part of the Event.

 

  t) “Rule Book” means the Rule Book published by NASCAR for NASCAR Sprint Cup
Series events that is in effect at the time of the Event, and any amendments
thereto and other special rules published by NEM, subject to NASCAR’s approval,
specifically for the Event.

NEM’S GENERAL OBLIGATIONS

2. Sanction For Event. NEM hereby grants a sanction to PROMOTER for the
Competition. So long as such sanction is in effect and not terminated, PROMOTER
shall organize, promote and hold the Event, including the Competition, in
accordance with this Agreement.

3. Conduct and Control Over Competition. NEM shall conduct the Competition,
through its officers and designated Officials, in accordance with the Rule Book,
this Agreement, the Official Entry Blank, and any amendments to the Rule Book
and/or Official Entry Blank. NEM shall have sole control over the conduct of the
Competition in all of its phases, including, but not limited to, control of the
racing surface, pits and pit lane, garage area, and scoring stand during all
Competition-related activities, throughout the Event. Interpretation and
application of the Rule Book are committed to NEM’s sole discretion, and are
final and unreviewable except to the extent provided in the Rule Book. PROMOTER
shall cooperate fully with NEM to permit it to conduct the Competition in
accordance with this Agreement and the Rule Book.

4. Postponement. NEM will attempt to consult with PROMOTER regarding
postponement of a Competition, but the decision to postpone a Competition and
the selection of the postponed date will be made by NEM and will be binding on
PROMOTER. PROMOTER shall not publish or otherwise announce a postponement of the
Competition and/or a postponed date for the Competition without the prior
written approval of NEM. If PROMOTER makes such a publication or announcement
without NEM’s prior written approval, it shall not be binding upon NEM or NASCAR
and PROMOTER shall hold NEM and NASCAR harmless for any and all expense, loss or
damage caused by such publication or announcement.

 

3



--------------------------------------------------------------------------------

PROMOTER’S GENERAL OBLIGATIONS

5. Control and Maintenance of the Facility. PROMOTER represents and warrants
that, in connection with the Event, it currently has and will maintain sole
control of the Facility, and that it has and will maintain full authority to
permit the Event to be conducted at the Facility. PROMOTER shall maintain the
Facility in good repair at all times relevant to the Event, ready for use by
Competitors, Officials, NASCAR, NEM, sponsors, and persons or entities involved
in the Live Broadcast of or creation or exploitation of Ancillary Rights at the
Event. PROMOTER is solely responsible and liable for the safety of such persons
while on, entering or leaving the Facility. PROMOTER warrants that the Facility
is and will remain in a condition suitable for the Event, that the racing
surface of the track will not be substantially altered or changed (whether by
painting, sealing, resurfacing or otherwise) without the prior written consent
of NEM and that the PROMOTER will advise NEM in writing in advance of any and
all planned improvements or alterations to those portions of the facility that
are related to the competition. If NEM determines that an NEM test is required
at the Facility, and the Facility is available on the selected date(s), then
PROMOTER shall make all necessary arrangements as required by NEM. Incremental
costs, if any, to meet NEM requirements in regards to track and/or emergency
response personnel, medical, and other staffing/equipment necessitated by the
test, and/or an extraordinary cost (such as lighting if it is a night test),
shall be identified and agreed to by both parties in advance, and shall not
exceed normal market value. Promoter shall not charge NEM, NASCAR, Competitors
or any third party vendors directly involved in the test a track rental fee or
any other fees, except as described in the immediately preceding sentence.
Unless approved by NEM in writing in advance, tests shall not be open to the
public. If PROMOTER agrees to bear all the test-related incremental costs
described above and any and all other costs PROMOTER may have related to
advertising, promotion, ticketing, security for the public, etc. for the test,
then NEM shall allow the test to be open to the public as follows: public access
shall not include the garage area, pit lane or other restricted areas unless
authorized in advance by NEM; PROMOTER may submit for advanced NEM approval
designation of a restricted fan area in areas of the garage not needed for the
test; PROMOTER may submit for advanced NEM approval certain restricted public
access to the working areas of the garage during designated “cold” times or meal
break. The maximum number of NEM tests which may be required during the term of
this Agreement shall not exceed two (2), unless otherwise agreed to by PROMOTER
and NEM. NEM test(s), if required, do not preclude or prevent other testing at
the Facility scheduled by the PROMOTER, as long as such other testing is
conducted in strict accordance with the NASCAR Sprint Cup Series Private Race
Car Testing Policy.

6. Repairs and Upgrades to the Facility. Upon request, PROMOTER shall provide
NEM or its designated representative(s) full access to the Facility. If NEM
determines that the Facility or any part of it is in a condition unsatisfactory
for the Event, including without limitation the surface of the racetrack,
barriers, fencing, retaining systems, SAFER barrier systems, the garage area,
the pit area, race control, timing and scoring areas, registration areas, Fiber
Optic Connectivity regarding the conduct and control of the Competition, the
Live Broadcast of or creation or exploitation of Ancillary Rights at the Event,
and/or media, and areas, structures or equipment used for the Live Broadcast of
or the creation or exploitation of Ancillary Rights at the Event, PROMOTER shall
repair, replace or upgrade the unsatisfactory portion to the satisfaction of
NEM. If NEM determines that it is necessary to resurface the racetrack, such
resurfacing shall be completed by PROMOTER sufficiently in advance of the Event
to allow for tire and private car testing. If NEM determines that there is
insufficient time to place the racetrack, or any other portion of the Facility,
in a condition suitable for the Event, NEM may postpone or cancel the Event.
Notwithstanding the foregoing or any other term of this Agreement, PROMOTER is
solely responsible for the safety of the Facility and is solely liable for
injury or damage caused by or arising out of the condition of the Facility.

7. Compliance with Laws. PROMOTER shall comply with all local, state and federal
laws and regulations applicable to the organization, promotion and occurrence of
the Event and shall obtain all necessary licenses, permits or other governmental
approvals required for the Event. PROMOTER shall make all appropriate filings of
forms or other documents required by federal, state or local laws in connection
with the Event.

8. Control of and Responsibility for the Public. PROMOTER is solely responsible
and liable for the safety of the public during the Event. PROMOTER shall furnish
adequate facilities, personnel (including security personnel), equipment and
services for accommodating and controlling the public and adhering to NEM’s
required security standards during the Event provided that PROMOTER is given a
copy of such required security standards prior to the Event.

 

4



--------------------------------------------------------------------------------

PROMOTER is solely responsible for the condition, actions and operations of such
facilities, personnel, equipment and services before, during and after the
Event.

9. Personnel and Equipment for the Conduct of the Event and Live Broadcast and
Ancillary Rights Activities. PROMOTER shall provide access to the Facility for
any person or entity involved in the conduct of the Event, including without
limitation NEM employees, agents and Officials, and shall furnish adequate
facilities, support personnel, equipment, and related security, for use by NEM
in the exercise of NEM’s rights and obligations, as they may be requested by NEM
from time to time, including but not limited to facilities for office
administration, registration, timing, scoring, car inspection, race direction,
officiating and prize money distribution. PROMOTER shall also provide access to
the Facility for any NASCAR employee(s) or agent(s), and any person or entity
involved in the Live Broadcast of or the creation or exploitation of Ancillary
Rights at the Event, and adequate facilities, support personnel, equipment, and
related security, for use by such persons or entities in the performance of
their duties, as they may be requested by NEM from time to time. Without in any
way limiting the foregoing, PROMOTER shall, with respect to the Event:

 

  a) provide one (1) or more television monitors, in locations to be specified
by NEM, with all related equipment necessary for such monitors to be connected
to video and audio equipment used by the entity principally involved in the Live
Broadcast of the Event, in order to provide to NEM Officials live video on such
monitors and the ability to switch instantaneously its view on the monitors
among the different camera locations used by such entity, at all times during
the Event when all or a portion of the Event is being videotaped, broadcast,
monitored and/or recorded;

 

  b) provide NEM with two (2) pace vehicles with automatic transmissions, each
with the NASCAR mark or logo (as designated by NEM) displayed on the side in a
manner and size which is visible to all persons on the racetrack, in the viewing
area and in all locations where NEM Officials are visually monitoring the Event;

 

  c) provide NEM prior to the Event with a list of the track radio frequencies
to be used for the Event, including but not limited to frequencies to be used
for maintenance, police and security personnel;

 

  d) cooperate with NEM in pre-race and Victory Lane ceremonies, award
presentations and photographs, including without limitation ensuring that NEM
has reasonable time immediately following the Competition for Victory Lane
ceremonies, NASCAR award presentations and NASCAR sponsor recognitions ensuring
that the content and placement of the Victory Lane backdrop is pre-approved by
NEM;

 

  e) have readily available quantities of oil dry acceptable to NEM when the
track opens for practice and at all other times during the Event, and adequate
personnel and equipment to spread the oil dry at NEM’s direction;

 

  f) provide personnel to secure the entry into the pits and garage areas during
competition periods at NEM’s direction;

 

  g) provide personnel to secure the garage area on a continuous, 24-hour/day
basis beginning the first day the Facility is open for inspection and ending
when released by the NASCAR Sprint Cup Series Director;

 

  h) deliver to the garage area before the morning of raceday a minimum of 150
chairs for use by Competitors at the pre-race meeting; provide an enclosed,
climate-controlled area of adequate size, as determined by NEM, in the garage
area in which NEM can conduct pre-race meetings, safety meetings and other
assemblies during the Event and ensure that no pre-race activities are scheduled
that would cause a disruption or distraction during the scheduled pre-race
meeting.

 

5



--------------------------------------------------------------------------------

  i) line and number each pit with appropriate paint, line and paint traffic
lanes in the garage and garage area and fire lanes behind the active pit lane
when and where needed, and repaint all start/finish, scoring, third turn and
re-entry cutoff lines;

 

  j) coordinate with NEM all tours of the garage areas, including the times,
number of participants and other arrangements;

 

  k) provide a suitable location (as determined by NEM) for a minimum of five
(5) large trailers containing NEM equipment and facilities, adequate electricity
(including without limitation 220 volts 100 amps services with female range
outlets for the NEM trailers), air conditioning, heat, telephone (including a
track phone extension) and water facilities as requested by NEM;

 

  l) coordinate with NEM to ensure that NEM has a minimum of ten (10) minutes
immediately before, during or after driver introductions for NASCAR awards
presentations;

 

  m) provide a control tower of adequate size, as determined by NEM, with an
unobstructed view of the racing surface for the purpose of monitoring the Event
by NEM personnel and others, with electricity, air conditioning, heat, telephone
(including a track phone extension), a sufficient number of chairs (minimum of
14) with cushions for all operational personnel, television monitors for both
feeds (as set forth in Section 9.a), water facilities and other utilities,
supplies and equipment as requested by NEM;

 

  n) provide a registration facility of adequate size in the garage area, with
electricity, air conditioning, heat, telephone (including a track phone
extension), chairs with cushions, water facilities and other utilities, supplies
and equipment as requested by NEM;

 

  o) provide adequate trash receptacles in the garage and pit areas and
coordinate with the NASCAR Sprint Cup Series Director the times for trash pick
up by track personnel;

 

  p) provide adequate personnel to sweep and clean up the garage and pit areas
on a daily basis;

 

  q) provide adequate parking areas and parking passes/permits for a minimum of
three hundred twenty- five (325) vehicles, for the exclusive use of Competitors,
NASCAR, and NEM Officials adjacent to or near the garage area, and an additional
fifty (50) parking places and passes/permits in close proximity to the NEM
observation booth to be used at NEM’s discretion;

 

  r) provide NEM with an observation booth no less than six hundred (600) square
feet, air conditioned, heated, with electricity, television monitors, etc., with
an unobstructed view of the racing surface and adequate seating for the purpose
of monitoring the Event by NEM personnel and others, including all necessary
admission tickets and/or access stickers for personnel to gain admission to the
observation booth, during the Event;

 

  s) provide NEM with two hundred twenty-five (225) reserved choice grandstand
admission tickets for the Event and two hundred (200) choice grandstand tickets
for NASCAR Sprint Cup Series Coors Light Pole Qualifying, such tickets to be
delivered to NEM no later than thirty (30) calendar days prior to the Event;

 

  t) enter, and use its best efforts to cause any manufacturer of Event
merchandise to enter, into a cross licensing agreement with NASCAR to use the
NASCAR Marks (as defined in Section 19.a) below) in conjunction with all Event
merchandise;

 

  u) prominently display (by painting or otherwise) the Official Logos (as
defined in subsection 19.a)i) in and around the Facility, and in all promotion
of the Event, to NEM’s satisfaction, including but not limited to:

 

6



--------------------------------------------------------------------------------

  i) at all Facility entrances in some fashion such as flags and/or banners;

 

  ii) in an area inside the track, such as the infield grass, such that it is
highly visible to grandstand seating and from the air;

 

  iii) in the backdrop to Victory Lane and pre-race ceremonies;

 

  iv) on any and all print and television advertising promoting the Event;

 

  v) on the front cover of the Event Program;

 

  vi) on any and all Event tickets, suite passes, and credentials;

 

  vii) in the Track Media Center and on all PROMOTER-owned media backdrops;

provided, however, that the Official Logos shall not, without NEM’s prior
written approval, be placed in close proximity to a third party’s marks so as to
create a commercial impression that the third party is associated with NEM,
NASCAR or the NASCAR Sprint Cup Series;

 

  v) cooperate fully with nascar.com staff, including but not limited to
prominently displaying (by painting or otherwise) the nascar.com address in an
area of the track, such as the infield grass, that is highly visible to
grandstand seating and from the air;

 

  w) cooperate fully with the NASCAR and NEM integrated marketing communications
staffs;

 

  x) cooperate fully with any entity involved in the exploitation of Live
Broadcast Rights or Ancillary Rights (“Entity”), including but not limited to:

 

  i) providing reasonable access to the Facility for the purpose of facilitating
the Entity’s broadcast, transmission, or recording of the Event (including free
parking for any and all Entity employees and equipment), including but not
limited to providing reasonable space and locations as determined by the Entity
for its announcers, and for the installation and operation of all microphones,
television cameras, and related equipment to be used by such Entity in
connection with its production and transmission (including satellite uplink);

 

  ii) supplying and assuring the availability of such electrical power as is
necessary to operate such equipment and all necessary lighting for a first
quality television production in color;

 

  iii) permitting the Entity to install, maintain, and remove from the Facility
such wires, cables, and equipment as may be necessary for the Event;

 

  iv) permitting installation of announcers’ booths, camera platforms, and
similar structures for the facilitation of broadcast productions of motorsports
events;

 

  v)

providing adequate and necessary space for any mobile units, trailers and other
necessary support units required by the Entity for the transportation and
maintenance of equipment and personnel by the Entity, including, but not limited
to, a fenced and secured television compound in reasonably close proximity to
the racing surface and the announcer booths of no less than sixty-two thousand
five hundred (62,500) square feet in total area and, if possible, laid out in
one contiguous square with dimensions of two hundred fifty (250) feet by two
hundred fifty (250) feet, for locating broadcast mobile units, support units,
office units, satellite uplinks, catering, golf cart parking, generators, timing
and scoring apparatus trailer, and other related equipment and supplies; and a
separate, suitable, secured area in

 

7



--------------------------------------------------------------------------------

  the infield (as applicable) for mobile studio facilities and other
broadcast-related units and equipment;

 

  vi) providing a booth across from the Start/Finish line up to current network
broadcast standards, and use best efforts to provide a second booth meeting the
same criteria listed herein and adjoining to the first booth if possible, with a
clear view of the entire track, with sufficient space to accommodate a minimum
of five (5) people (the booth shall be at least twenty (20) feet wide and ten
(10) feet deep with a counter twenty (20) inches deep), air-conditioned to
sixty-eight (68) degrees Fahrenheit, adjustable sun screens or removable tinting
on all exterior windows, black interior walls, as sound proof as practical,
wired for one hundred-twenty (120) volts AC with outlets on the front and side
walls, with five (5) chairs with back support, tables, monitor tables, and with
door(s) that can be locked and secured;

 

  vii) cooperating with NEM and any Entity to ensure exclusive, and if necessary
secure or encrypted, radio frequencies;

 

  viii) providing meaningful advanced consultation with NEM and the Entity
regarding any talent including, but not limited to, pre- and/or post-race
concert performer(s), national anthem performer(s), invocation deliverer(s),
grand marshal(s), engine start command deliverer(s), honorary starter(s),
celebrities, sports figures, political representatives and/or guests who might
take part in pre-race ceremonies, or others with whom PROMOTER arranges for or
contracts with to participate in the Event; and

 

  y) with respect to any Entity transmitting the Live Broadcast, in addition to
the requirements of Section 9.x) PROMOTER shall:

 

  i) provide a maximum of three hundred (300) choice complimentary tickets for
the Competition and all other activities during the Event, provided that NEM
shall require the Entity to notify PROMOTER of the number of such tickets it
requires not later than ninety (90) days prior to the date of the Event;

 

  ii) provide use of one (1) standard luxury track suite, and use best efforts
to provide a second standard luxury track suite, for the Competition and all
other activities during the Event including all necessary suite passes and suite
parking;

 

  iii) prominently display Entity’s (or joint Entity/NASCAR) logo painted in an
area inside the track, such as the infield grass, such that it is highly visible
to grandstand seating, television cameras and from the air and also display four
(4) standard size signs, to the Entity’s specifications within the Facility,
subject to the reasonable approval of PROMOTER and NEM;

 

  iv) provide such Entity with one (1) full page four (4) color advertisement in
each Event Program;

 

  v) cooperate fully with any and all requests made by NEM with respect to local
TV coverage, including but not limited to allowing such Entity to have absolute
priority with respect to camera and announcing positions, ensuring that local TV
crews do not in any way interfere with such Entity’s production, ensuring that
such local TV coverage will be limited to no more than two (2) minutes of action
of competition, which will not be broadcast until completion of such Entity’s
first telecast of the Competition and not later than ninety-six (96) hours
following the completion of the Competition, and ensuring local TV crews do not
provide footage to any regional or national network or news feed;

 

8



--------------------------------------------------------------------------------

  vi) permit such Entity, if requested in a timely manner, to purchase Event
hospitality chalets;

 

  vii) use its reasonable efforts to cause the title sponsor of the Event to buy
advertising in the telecasts of the Event; NEM shall in turn cause the NASCAR
Rights Affiliate to include in the Live Broadcast Contract(s) provisions that
(a) prohibit the Entity from identifying the Event by any name other than the
official event title, as designated by the PROMOTER, or identifying the Facility
by any name other than its official name, as designated by the PROMOTER, subject
to NEM’s approval of Entitlement Sponsor(s) in accordance with Section 23,
(b) require the Entity to identify the Event by its official event title, as
designated by the PROMOTER, excluding any presenting sponsors, at least once
during the opening segment of the telecast and thereafter at least once during
each hour of the telecast, subject to NEM’s approval of Entitlement Sponsor(s)
in accordance with Section 23, and (c) prohibit the Entity from superimposing,
inserting or otherwise incorporating on-screen any electronic or “virtual”
signage, promotion or other commercial designation that alters for the
television viewer the actual appearance of the Facility or any portion thereof
without the prior written approval of PROMOTER and NEM;

 

  viii) at least ninety (90) days prior to the Event, send such Entity and NEM
and any international telecaster scheduled to be broadcasting from the Facility
a list naming all musical compositions scheduled to be played during the
Competition or at any other time when such Entity or international telecaster is
scheduled to be broadcasting from the Facility in connection with the Event,
which shall include the title of each composition and the name of the composer,
publisher, copyright holder, and performing rights holder; and if such Entity is
unable to transmit such composition with respect to the Live Broadcast of the
Event without additional expense and authorizations, PROMOTER agrees (a) to
obtain, at PROMOTER’s expense, authorization to transmit such composition or
(b) not to play such composition at a time when the Entity is scheduled to be
broadcasting from the Facility in connection with the Event;

 

  ix) insure that the Start/Finish line is newly painted prior to the start of
the Competition.

10. Fire and Medical Equipment and Personnel. PROMOTER shall provide adequate
facilities, personnel, equipment and services, including without limitation
cleanup crews, towing and flatbed wreckers, jet dryers, ambulances, emergency
vehicles, medical evacuation helicopter, fire trucks for fire protection and
on-site medical services for Competitors, Officials, the public and others in
connection with the Event, all of which shall be on-site and in a state to be
fully operational prior to the commencement of the Competition. PROMOTER shall
adhere to NEM’s required track services event standards and medical standards,
provided that PROMOTER is given a copy of such track services event standards
and medical standards prior to the Event, and make advance arrangements with
local hospitals and physicians for the prompt, efficient and appropriate
treatment of any and all injuries occurring during the Event. NEM may, at its
sole cost and expense, utilize the Air Titan track drying system to dry the
track in the event of inclement weather.

11. Security For Pit and Garage Area. PROMOTER shall furnish adequate security
personnel and equipment (in addition to the requirements of Sections 8 and 9) in
the pit and garage area. PROMOTER shall limit access to such areas before,
during and after the Event solely to authorized individuals (who must have
NEM-approved credentials) and equipment. The PROMOTER will ensure that all
persons who enter restricted areas such as the garage and pits as guests of the
PROMOTER or otherwise, sign the standard Release and Waiver of Liability and
Indemnity Agreement and, upon request by NEM, provide copies of the signed
Releases to NEM. PROMOTER is solely responsible and liable for the actions of
security personnel, provided, however, that PROMOTER shall ensure that all such
security personnel will abide by such directions or comply with such requests as
NEM may issue or make from time to time. PROMOTER will permit any current, valid
NASCAR-licensed members, NEM guests, NASCAR guests, and/or any other persons
designated by NEM access to the Facility or portions of the Facility in
accordance with the type of credential issued to them by NEM. Pursuant to any
exploitation of Live Broadcast Rights or Ancillary Rights, NEM shall administer
and coordinate Event access for all non-news media, but may assign such
responsibility to a NASCAR Rights Affiliate(s).

 

9



--------------------------------------------------------------------------------

12. Business Responsibilities Relating to Promotion. PROMOTER shall perform all
obligations imposed on it by this Agreement, including all obligations to
provide cooperation, tickets, passes, services and support equipment set forth
in Section 9 of this Agreement, at its own expense, without contribution by NEM
or NASCAR. PROMOTER assumes and will perform all business responsibilities in
connection with the promotion of the Event (except as otherwise provided by this
Agreement), including without limitation business organization, promotional
activities, management, general business affairs, ticket sales, Facility
operation and press accommodations.

13. Other Track Activities. PROMOTER shall not schedule or permit any private
race car practice or test runs at the Facility for the seven (7) calendar days
immediately preceding the first day of official practice for the Event without
prior written approval by NEM. At all times during the calendar year of the
Event, PROMOTER agrees to adhere to all terms and conditions of the NASCAR
Sprint Cup Series Private Race Car Testing Policy, as it may be amended from
time to time, provided that PROMOTER is given a copy of such Policy prior to the
start of the season. PROMOTER shall not allow any private race car testing at
the Facility that violates the Policy in effect at the time. PROMOTER shall not
schedule or permit any other entertainment activities at the Facility during the
Event without prior written approval by NEM. PROMOTER shall notify NEM at least
thirty (30) calendar days prior to the Event of its intention to conduct or
permit any such activities. NEM may at its discretion grant its approval with or
without condition, but it shall not unreasonably withhold or condition its
approval. Except with respect to scheduling as set forth herein, NEM shall have
no responsibility or liability with respect to such activities, and PROMOTER
shall be solely responsible and liable for such activities. The entertainment
activities covered by this Section 12 include without limitation other
motorsports events, thrill shows, live performances and/or helicopter rides.

OFFICIAL ENTRY BLANK AND AWARDS

14. Preparation and Publication of Official Entry Blank. NEM shall compose,
print, publish and distribute the Official Entry Blank (“OEB”) for the Event.
The OEB shall be the sole official statement as to the date, place, schedule and
length of the Event, the eligibility requirements for Competitors, and monetary
and non-monetary awards. PROMOTER shall not publish an official or unofficial
entry blank or supplement, or any other form setting forth monetary or
non-monetary awards, without prior written approval from NEM. PROMOTER shall not
advertise or otherwise disseminate any information as to monetary or
non-monetary awards for the Event other than those specified in the OEB or
NEM-approved supplement. If PROMOTER engages in such publication, advertising or
dissemination, PROMOTER shall hold NEM and NASCAR harmless for any and all loss,
expense or damage arising out of such activity, and NEM at its option may also
terminate the sanction granted by this Agreement and/or pursue any other
remedies against PROMOTER.

15. Additional Awards.

 

  a) If PROMOTER contracts for Additional Awards, then, subject to the
provisions of Section 14, NEM may publish and distribute a supplement to the OEB
posting the Additional Award(s).

 

  b) PROMOTER shall submit to NEM, no later than sixty (60) calendar days prior
to the date of the Event, a list of any and all proposed Additional Awards for
the Event. PROMOTER shall obtain NEM’s written consent prior to contracting for
any Additional Award. NEM may reject a proposed Additional Award in its
entirety, require different terms for the proposed Additional Award, or require
a reallocation of the distribution of such an award among Competitors, if in
NEM’s sole judgment the proposed award will not advance the nature of the
competition, will have an adverse impact on the Event, or will be detrimental to
the sport of automobile racing, NEM, NASCAR, any sponsors of the Event, or any
sponsors of the NASCAR Sprint Cup Series. PROMOTER assumes full responsibility
for, and will indemnify NEM and NASCAR against, any loss, expense or damage
incurred as a result of NEM’s determination with respect to any proposed award
arranged by or through PROMOTER. All Additional Awards are subject to
independent verification by NEM.

16. Unauthorized Awards. PROMOTER shall not offer an award of any kind, at the
Event or any other NEM-sanctioned event, or any other non-NEM sanctioned event,
which in any way utilizes or relies upon the points

 

10



--------------------------------------------------------------------------------

system, money standings, or any other NEM-sanctioned race related results,
without NEM’s prior written approval. If PROMOTER offers such an award without
NEM’s prior written approval, NEM may terminate the sanction granted by this
Agreement and/or seek to prohibit or enjoin PROMOTER from offering such an award
and/or pursue any other remedies available to it. If such an award is offered by
a third party without NEM’s prior written approval, PROMOTER shall cooperate
with NEM to prohibit or enjoin the third party from offering such an award.
Cooperation by PROMOTER shall include, but is not limited to, the assignment of
PROMOTER’s rights to enjoin the third party. If PROMOTER, in NEM’s sole
judgment, fails to cooperate fully with NEM to prohibit or enjoin such an award,
NEM at its option may terminate the sanction granted by this Agreement and/or
pursue any other remedies available to it.

PROMOTER’S FINANCIAL AND INSURANCE OBLIGATIONS

17. NEM Event Fee. PROMOTER shall pay to Awards & Achievement Bureau, Inc., a
Florida Corporation, acting as Paying Agent by wire transfer of funds (but not
by ACH or other fund transfer methods), an amount equal to the NEM Event Fee set
forth in Exhibit 1 to this Agreement, plus any other monies due NEM for the
Event pursuant to this Agreement, unless otherwise directed by NEM in writing.
Time is of the essence. If said monies and fees are not paid in the manner
required and by the Payment Date specified in Exhibit 1 to this Agreement, NEM
at its option may (a) terminate the sanction granted by this Agreement,
(b) enforce collection of said monies and fees by suit or legal action, and/or
(c) pursue any other remedies available to it. NEM shall provide wiring
instructions to PROMOTER prior to the Payment Date. NEM shall cause Paying Agent
to: i) send to Competitors payments representing the drivers’ purses, awards and
certain other monies to be paid in accordance with the Official Entry Blank, net
of any withholding of applicable taxes, as directed by NEM, and; ii) withhold
and remit applicable taxes to applicable taxing authorities in accordance with
information provided by PROMOTER. Prior to the Event, PROMOTER shall identify in
writing to NEM any and all local and/or state income taxing authorities which
must be satisfied by Paying Agent relative to this Section. The Paying Agent
shall withhold taxes and such collected taxes shall be paid by the Paying Agent
to the appropriate taxing authorities identified by PROMOTER. The Paying Agent’s
obligation to make payments under this Section shall at all times be conditioned
upon the PROMOTER’s wire transfer of the NEM Event Fee in strict accordance with
this Agreement, and nothing shall be construed to require the Paying Agent or
NEM or NASCAR to advance its own funds for any purpose. All payments by all
parties described in this Section shall be made in lawful money of the United
States of America, unless otherwise specified herein.

18. Insurance.

 

  a)

Event Insurance. PROMOTER shall obtain and maintain comprehensive general
liability insurance that is acceptable to NEM for the Event from an insurance
company that is acceptable to NEM for (i) spectator injury and property damage
and (ii) participant legal liability, product liability and advertising
liability with a minimum combined single limit equal to but not less than Fifty
Million Dollars ($50,000,000.00) per occurrence, and medical malpractice
liability insurance of not less than One Million Dollars ($1,000,000.00) (unless
NEM approves a lesser limit in writing prior to the Event). NEM may require that
PROMOTER obtain such insurance in greater amount or scope by providing notice to
PROMOTER at least one hundred twenty (120) calendar days prior to the date of
the Event. PROMOTER shall deliver to NEM at Daytona Beach, Florida no later than
the Notification Date set forth in Exhibit 1 to this Agreement, a certified true
copy of all public liability insurance policies in force for the Event by
submitting the documents to: NASCAR-NEM@certfocus.com. In all such policies and
in all other liability policies obtained and maintained by PROMOTER and
PROMOTER’s parent and affiliated company(ies), including without limitation all
umbrella and excess liability policies, the following will be named as insured
or additional insured: NASCAR Event Management, Inc., National Association for
Stock Car Auto Racing, Inc., CL Bureau, Inc., Awards and Achievement Bureau,
Inc., Motorsports Charities, Inc., and each of their shareholders, directors,
officers, employees, agents, Officials, members, parent and subsidiaries; all
NASCAR Rights Affiliates; all Competitors; car sponsors; car owners, all
sponsors for the Event or the series of which the Event is a part; Toyota Motor
Sales, USA, Ford Motor Company, ACCUS-FIA, and all third parties with whom
NASCAR, NEM, or a NASCAR Rights Affiliate(s) has contracted with respect to the
exploitation of Live Broadcast Rights and Ancillary Rights. All policies shall
be primary regardless of insurance carried by NEM,

 

11



--------------------------------------------------------------------------------

  NASCAR or other additional insureds, and contain a cross liability endorsement
acceptable to NEM. If (a) PROMOTER fails to deliver such policies to NEM by the
Notification Date, (b) the policies are not acceptable to NEM, or (c) PROMOTER
fails to maintain such policies with the required minimum coverage throughout
the Event, NEM at its option but at PROMOTER’s expense may obtain the required
insurance from an acceptable insurance company or NEM may terminate the sanction
granted by this Agreement immediately and without notice to PROMOTER and/or
pursue any other remedies available to it.

 

  b) Broadcast Insurance. NEM shall require the Entity providing the Live
Broadcast to maintain statutory and workers’ compensation coverages. NEM shall
require the Entity providing the Live Broadcast to name PROMOTER and NEM as
additional insureds on its broadcast and comprehensive general liability
policies. These policies shall have a limit of at least One Million Dollars ($1
million) per occurrence and Two Million Dollars ($2 million) annual aggregate.

 

  c) NASCAR Insurance Plan. The NASCAR insurance plan (participant/accident
coverage in place for NASCAR-licensed Competitors in NEM-sanctioned racing) is
not applicable to and does not provide coverage for Competitors, whether
NASCAR-licensed or not, in any non-NEM-sanctioned racing or other activities at
the Facility during the Event that are not expressly listed in this Agreement or
in a fully executed NEM sanction agreement pertaining to another NASCAR series
running during the Event.

ADVERTISING AND USE OF MARKS

19. Cross Trademark Licenses.

 

  a) Grant of License by NEM. NEM hereby grants to PROMOTER a non-transferable,
non-exclusive, royalty-free license to use, strictly in accordance with the
terms of this Agreement, the NASCAR and NASCAR Sprint Cup Series marks listed on
Exhibit 3 to this Agreement (collectively, the “NASCAR Marks”) in connection
with the publicity, promotion and advertising of the Event. This license shall
terminate upon the expiration or termination of the sanction granted by this
Agreement.

 

  i) Terms and Conditions of Use. PROMOTER shall display the official NASCAR
logo, the official NASCAR Sprint Cup Series logo and the phrase “NASCAR Sprint
Cup Series Championship Event” (collectively, the “Official Logos”) in all
publicity, advertising and promotion relating to the Event, in accordance with
Section 9.u) of this Agreement. The number and specific location of such
displays and the color and size of the Official Logos shall be subject to NEM’s
approval, and PROMOTER shall abide by and comply with all determinations and
directives of NEM with respect to such matters. NEM may disapprove and prohibit
PROMOTER’s actual or intended use of the NASCAR Marks in any location, media or
publication if NEM determines that such use is or will be detrimental to NEM,
NASCAR, to the Event, to the series of which the Event is a part, or to the
sport.

 

  ii) Limited Authorization. This license does not authorize PROMOTER to use the
NASCAR Marks in its corporate business or firm name and title nor to use or
permit the use of the Marks other than in accordance with the terms and
conditions of this Agreement.

 

  iii) Indemnity. NEM hereby agrees to indemnify PROMOTER from any claims or
loss arising out of PROMOTER’s use of the NASCAR Marks in accordance with the
terms and conditions of this Agreement.

 

  b)

Grant of License by PROMOTER. PROMOTER hereby grants to NEM and NASCAR a
non-transferable, non-exclusive, royalty-free license to use and sublicense,
strictly in accordance with

 

12



--------------------------------------------------------------------------------

  this Agreement, PROMOTER’s Marks listed on Exhibit 4 to this Agreement
(collectively, the “PROMOTER’s Marks”) in connection with publicity, promotion
and advertising of the Event and the NASCAR Sprint Cup Series, the publicity,
promotion and advertising of the NASCAR Hall of Fame, and the exploitation of
Live Broadcast Rights and Ancillary Rights. This license shall be perpetual with
respect to the exploitation of Live Broadcast Rights and Ancillary Rights and
the publicity, promotion and advertising of the NASCAR Hall of Fame; with
respect to all other rights, this license shall terminate upon the expiration or
termination of the sanction granted by this Agreement.

 

  i) Terms and Conditions of Use. NEM and NASCAR shall have the right to use and
sublicense PROMOTER’s Marks in connection with publicity, promotion or
advertising of the Event and the NASCAR Sprint Cup Series, and the exploitation
of Live Broadcast Rights and Ancillary Rights, provided, however, that NEM or
NASCAR shall not, without the prior written consent of PROMOTER, use or
sublicense the use of PROMOTER’s Marks on the branding of any retail package
product, unless otherwise expressly permitted in this Agreement.

 

  ii) Limited Authorization. This license does not authorize NEM or NASCAR to
use PROMOTER’s Marks in its corporate business or firm name and title nor to use
or permit the use of PROMOTER’s Marks other than in accordance with the terms
and conditions of this Agreement.

 

  iii) Indemnity. PROMOTER hereby agrees to indemnify NEM and NASCAR from any
claims or loss arising out of NEM’s or NASCAR’s use of PROMOTER’s Marks in
accordance with the terms and conditions of this Agreement.

20. Limited Assignment of Certain Other Rights. Solely to the extent that any
other person or entity grants to NASCAR rights to use and sublicense their
name(s), picture(s), likeness(es) or performance(s) in connection with the
Event, and NASCAR has sublicensed these rights to NEM, NEM hereby grants to
PROMOTER a non-exclusive sublicense to use such name(s), picture(s),
likeness(es) or performance(s) for the purpose of publicizing, promoting or
advertising the Event, but not for the purpose of exploiting Live Broadcast
Rights or Ancillary Rights. Notwithstanding the foregoing, NEM may disapprove
and prohibit PROMOTER’s actual or intended use of such name, picture, likeness
or performance if NEM determines that such use is or will be detrimental to NEM,
to NASCAR, to the Event, to the series of which the Event is a part, or to the
sport.

21. Misrepresentations. PROMOTER shall make no misrepresentations of fact in
connection with publicizing, promoting or advertising the Event. If such a
misrepresentation is made (a) PROMOTER shall promptly correct the
misrepresentation through a subsequent PROMOTER publication, (b) NEM may correct
the misrepresentation itself through an NEM publication or through an agent at
PROMOTER’s expense, (c) NEM may terminate the sanction granted by this
Agreement, and/or (d) NEM may pursue any other remedies available to it.

22. Cooperation with Sponsors. PROMOTER acknowledges that the Event is part of
the NASCAR Sprint Cup Series. PROMOTER shall cooperate fully with NEM, with the
series sponsor(s), and with any other company that has contracted with NASCAR to
sponsor awards or programs (including without limitation the Coors Light Pole
Award or the Sunoco Rookie-of-the-Year Award) that are based in whole or in part
on a Competitor’s performance in the Event or over a number of NASCAR Sprint Cup
Series events, in connection with those sponsors’ activities, if any, during the
Event. PROMOTER, on its own and at the request of NEM, will use its best efforts
to feature such sponsors prominently in all of PROMOTER’s advertising, publicity
and promotion in connection with the Event, and no competitor of such a sponsor
shall be featured therein as prominently as such sponsor. PROMOTER shall take no
action that, in NEM’s sole determination, will jeopardize the maintenance or
continuation of such sponsorships. In the event that the series title
sponsorship or official fuel supplier changes after the Effective Date of this
Agreement and prior to the conclusion of the Event, PROMOTER will not renew,
extend or enter into any new agreement with any sponsor that represents a
conflict with the new series sponsor or official fuel supplier during the Event.
The determination of what constitutes a conflict shall be at NEM’s sole
discretion. PROMOTER will use its best efforts to resolve all existing

 

13



--------------------------------------------------------------------------------

sponsor conflicts, if any, relative to these categories in an expeditious
manner. PROMOTER will maintain the full inventory of at-track and Event-related
benefits provided by the PROMOTER to the current series sponsor for the
availability of a new series sponsor. PROMOTER will maintain the full inventory
of at-track and Event-related benefits provided by the PROMOTER to the current
official fuel supplier for the availability of a new official fuel supplier,
provided that the new series sponsor and the new official fuel supplier shall
enter into a licensing agreement with the PROMOTER with respect to such rights.
PROMOTER shall permit the use of the PROMOTER’s Marks by the new series sponsor
and by the new official fuel supplier for the purposes of reporting, promoting,
publicizing, and advertising the Event, the Series, and/or the new series
sponsor’s or new official fuel supplier’s product/service affiliation with the
Event and/or the Series.

23. Approval of Advertising and Sponsors. It is imperative that NEM events and
industry sponsors reflect of the image of NASCAR as one of the world’s most
successful and exciting sports entertainment properties and that fans feel
comfortable and welcome attending or watching NEM events. Therefore, NEM
reserves the right to approve or disapprove any advertising, sponsorship or
similar agreement in connection with the Event. PROMOTER must submit to NEM for
NEM’s reasonable pre-approval any and all Entitlement Sponsors. NEM shall be
required to keep the identity of any such prospective Entitlement Sponsor
prospect strictly confidential at all times, sharing the identity of any such
prospective Entitlement Sponsor only with NEM personnel directly involved with
the approval process, and provide such approval or disapproval in writing within
three (3) business day after receipt by NEM of the submission by PROMOTER to
NEM. NEM’s failure to respond shall be deemed an approval. PROMOTER shall make
such submission in a timely fashion to NEM per Section 42, but not later than
thirty (30) days prior to the Event unless PROMOTER’s agreement with such
sponsor is only consummated within that time window. NEM confirms that only
internal NEM personnel will be involved in the process of making the approval or
disapproval determination. NEM’s approval shall not be unreasonably conditioned,
delayed or withheld, and NEM further agrees that it will disapprove of a
prospective Entitlement Sponsor only if such prospective Entitlement Sponsor’s
brand has been tarnished by, controversy, crisis or circumstance such that its
association with the Event would damage the NASCAR brand or the image of the
sport, or the Entitlement Sponsor’s brand would violate the network’s broadcast
standards or if, because, prospective sponsor’s brand has been tarnished by,
controversy, crisis or circumstance it would damage the network’s ability to
sell advertising for the live Event broadcast.

Previously approved sponsors shall continue to be deemed approved, unless, in
NEM’s sole reasonable discretion, the Entitlement Sponsor’s brand has become
tarnished by, controversy, crisis or circumstance such that its association with
the Event would damage the NEM brand or the image of the sport, or the continued
use of the Entitlement Sponsor’s brand would violate the network’s broadcast
standards or if, because the existing sponsor’s brand has now become tarnished
by, controversy, crisis or circumstance it would now damage the network’s
ability to sell advertising for the live Event broadcast.

NEM will work with all affected parties to mitigate the impact of a revocation
of a previously approved Entitlement Sponsor including but not limited to,
considering a modified sponsorship, considering the substitution of another
brand owned by the Entitlement Sponsor, reconsidering the sponsorship at a time
when the Entitlement Sponsor brand image has recovered or no longer violates the
broadcaster’s standards or damages their ability to sell advertising for the
live Event broadcast.

The parties acknowledge that sponsorship is an important part of the sport. If
PROMOTER believes a prospective or previously approved Entitlement Sponsor was
denied or disapproved in error, PROMOTER may request reconsideration within
three (3) business days of denial of an Entitlement Sponsor. A committee
comprised of the President of NASCAR, the Senior Vice President Racing
Operations and at least one other NASCAR Vice President shall review the
prospective sponsorship and within three (3) additional business days in good
faith reconsider whether the sponsorship is acceptable or whether with some
reasonable modification the sponsorship could be rendered acceptable. However,
NASCAR’s determination, upon reconsideration, shall be final and in its sole
reasonable discretion not to be unreasonably conditioned, delayed or withheld.

PROMOTER acknowledges that the sale or use, for advertising purposes, of space
at the Facility or in any publications distributed in connection with the Event
is an action that could have an impact upon the existing sponsorships described
in Section 22 above, or on third parties who have entered into contracts or
other agreements with NEM, NASCAR or

 

14



--------------------------------------------------------------------------------

NASCAR Rights Affiliates with respect to Live Broadcast Rights or Ancillary
Rights. PROMOTER shall seek written approval by NEM prior to such sale to or use
by competitors of such sponsors or third parties, which NEM may provide or
withhold in its sole discretion.

24. National Program Package. PROMOTER shall participate in the NASCAR National
Program Ad Package, including the rules and regulations relating thereto, if
offered.

BROADCAST RIGHTS

25. Ownership of Live Broadcast Rights and Ancillary Rights. PROMOTER
acknowledges that NASCAR, exclusively and in perpetuity owns the Live Broadcast
Rights and Ancillary Rights with respect to the Competition. In addition, to the
extent not already owned by NASCAR, PROMOTER hereby assigns to NEM exclusively
and in perpetuity any and all rights to transmit, film, tape, capture, overhear,
photograph, collect or record by any means, process, medium or device, whether
or not currently in existence, all images, sounds and data arising from or
during the Event and agrees that NEM shall further assign, exclusively and in
perpetuity, to NASCAR all right, title and interest in and to the Live Broadcast
Rights and the Ancillary Rights and any other works, copyrightable or otherwise,
created from the images, sounds and data arising from or during the Event, and
that NASCAR shall be the sole and ultimate owner thereto. PROMOTER represents
and warrants that as of the date of this Agreement, it has not granted to any
third party the rights granted in the immediately prior sentence, including but
not limited to rights relating to the Internet or World Wide Web, unless
otherwise expressly disclosed in writing to NEM prior to the date of this
Agreement. PROMOTER shall take all steps reasonably necessary, and all steps
reasonably requested by NEM, to protect, perfect or effectuate NASCAR’s
ownership or other interest in the rights that are the subject of this
Section 25. Without limiting the foregoing, PROMOTER will include (a) the
broadcast rights language for tickets specified in Exhibit 5 of this Agreement
on all Event admission materials including without limitation tickets, suite
passes and credentials, and (b) the broadcast rights language for ticket-related
material specified in Exhibit 5 of this Agreement on all renewal forms, ticket
brochures and related material distributed to recipients of such admission
materials. PROMOTER may obtain from NEM or a NASCAR Rights Affiliate, without
charge to the PROMOTER, images, sounds or data that are the subject of this
Section 25, but only for the purpose of publicity, promotion or advertising of
the Event, and only to the extent determined by NEM to be reasonably required
for such purpose.

26. Exploitation of Live Broadcast Rights and Ancillary Rights. NASCAR may, but
shall not be obligated to, exploit Live Broadcast Rights and Ancillary Rights.
If and to the extent NASCAR decides to exploit such rights, it may form or cause
to be formed one or more NASCAR Rights Affiliates and it may assign some or all
of the rights owned by or granted to it pursuant to Section 25 to the extent
determined by NASCAR to be reasonably necessary to permit such exploitation.
NASCAR or such NASCAR Rights Affiliates may further assign, grant, sell,
license, lease or otherwise transfer such rights, either alone or in combination
with other similar rights, combine Live Broadcast Rights and Ancillary Rights
with other similar rights obtained from other promoters, Competitors, sponsors,
NEM, broadcasters or other third parties, enter into agreements of any kind with
respect to any part or all of such rights, including without limitation
agreements with or between NASCAR and other NASCAR Rights Affiliates, PROMOTER,
or third parties, and generally take such action as they may determine to be
appropriate. Subject only to the obligation imposed on NASCAR by the immediately
succeeding sentence in this Section 26, NASCAR may license, assign, or otherwise
transfer rights in or to any NASCAR Intellectual Property for a commercially
reasonable rate to one or more NASCAR Rights Affiliates, but any income or
revenue received or generated by NASCAR as a result of such a transaction shall
be solely for the account of NASCAR or its assignee and shall not be subject to
payment to the PROMOTER or any other person or entity under the terms of this
Agreement. NASCAR shall license, assign, or otherwise transfer rights in or to
any NASCAR Intellectual Property, without fee, to one or more NASCAR Rights
Affiliates to the extent determined by such Affiliates to be reasonably
necessary to permit them to exploit Live Broadcast Rights.

27. Payment of Live Broadcast Income. On or before ten (10) business days after
the Event Date listed in Exhibit 1, NEM shall cause the NASCAR Rights
Affiliate(s) engaged in the exploitation of Live Broadcast Rights to pay, on
PROMOTER’s behalf, twenty-five percent (25%) of Event Broadcast Income to Awards
and Achievement Bureau, Inc., acting as Paying Agent, for distribution to the
Competitors as part of the purse for the Event. On or before thirty
(30) calendar days after the Event, NEM shall cause the NASCAR Rights
Affiliate(s) to pay sixty-five percent (65%) of Event Broadcast Income to
PROMOTER. Notwithstanding the foregoing:

 

15



--------------------------------------------------------------------------------

  a) PROMOTER has no right to Event Broadcast Income if the Competition is not
commenced and officially completed (as determined in accordance with the Rule
Book).

 

  b) If, for any reason, the Live Broadcast Income to be received by NEM or the
NASCAR Rights Affiliate(s) is reduced in whole or in part, or if NEM or the
NASCAR Rights Affiliate(s) becomes obligated to repay any portion of Live
Broadcast Income, the NASCAR Rights Affiliate’s obligation to make the payments
otherwise required by this Section 27 shall be reduced by an amount calculated
by multiplying the reduction or repayment by the percentage set forth in Exhibit
1. If payment of the PROMOTER’s share of Live Broadcast Income had been made to
PROMOTER prior to the determination of a reduction in, or an obligation to repay
a portion of, Live Broadcast Income, then PROMOTER shall be obligated to repay
NEM or the NASCAR Rights Affiliate(s) a prorated share in accordance with the
percentage set forth in Exhibit 1 within thirty (30) calendar days after
notification by NEM. If, for any reason, receipt of the Live Broadcast Income to
be received by NEM or the NASCAR Rights Affiliate(s) is delayed in whole or in
part, the payments stipulated in this Section 27 will correspondingly be
delayed, but only to the extent of the original delay in receipt.

NASCAR shall receive the NASCAR Television Retention (ten percent (10%) of Event
Broadcast Income) for its own account.

28. Payment of Net Income before Industry Expenses and after Income Tax
Provision. NEM will cause the NASCAR Rights Affiliate(s) engaged in the
exploitation of Ancillary Rights to distribute Net Income before Industry
Expenses and after Income Tax Provision as follows:

 

  a) Timing. Within three (3) months after the end of the calendar year during
which the Event is held, the NASCAR Rights Affiliate(s) shall determine the
total amount of Net Income before Industry Expenses and after Income Tax
Provision, if any, earned by it during that calendar year. Within thirty
(30) calendar days after such determination, the NASCAR Rights Affiliate(s)
shall distribute such Net Income before Industry Expenses and after Income Tax
Provision pursuant to the formula set forth in Section 28.b) below.
Notwithstanding the foregoing, PROMOTER has no right to Event Net Ancillary
Rights Income if there is an Event of Default giving rise to the termination of
this sanction or the withholding of payments in accordance with Section 31, or
if the Competition is not commenced and officially completed (as determined in
accordance with the Rule Book), unless the sole reason that the Event is not
commenced and officially completed is a strike, war, declaration of a state of
national emergency, or an act of God or the public enemy or other circumstances
beyond the control of PROMOTER).

 

  b) Allocation. The NASCAR Rights Affiliate(s) shall pay: (i) twenty-five
percent (25%) of Net Income before Industry Expenses and after Income Tax
Provision to Awards & Achievement Bureau, Inc. for distribution as part of the
Point Fund awards at the end of the next calendar year, for programs designed
for the benefit of Competitors, as NEM may determine from time to time and
(ii) sixty-five percent (65%) of Event Net Ancillary Rights Income to PROMOTER.
NASCAR shall receive the remaining ten percent (10%) of Net Income before
Industry Expenses and after Income Tax Provision for its own account.

29. Maintenance of and Access to Contracts and Other Books and Records. Each
NASCAR Rights Affiliate will maintain for a period of four (4) years from the
date of the Event (a) true and complete copies of any written Live Broadcast
Rights Contract relating to the Event and/or any Ancillary Rights Contract
generating Event Net Ancillary Rights Income, (b) such books and records as are
commercially reasonable for the purpose of auditing its Live Broadcast Income
and Net Ancillary Rights Income before Industry Expenses and after Income Tax
Provision received during the calendar year in which the Event is held. Each
NASCAR Rights Affiliate will permit PROMOTER or its authorized agent to inspect
and audit any or all such contracts, books and records, wherever they may be
located or at any other mutually agreeable location, but only upon reasonable
notice and at such reasonable times as determined by the NASCAR Rights
Affiliate, and only at the business premises of the NASCAR Rights Affiliate
where they are located, and subject at all times to Section 36 (relating to
confidentiality and proprietary information).

 

16



--------------------------------------------------------------------------------

30. Limitation of Liability. NASCAR and the NASCAR Rights Affiliate(s) shall be
solely responsible for, and shall have complete discretion with respect to, the
manner, extent and timing of any license, assignment, transfer or other use or
exploitation of Live Broadcast Rights and Ancillary Rights, either through
independent third parties, NASCAR Rights Affiliate(s) or otherwise. NASCAR, NEM,
and the NASCAR Rights Affiliate(s) shall have no liability to PROMOTER with
respect to such activities or the amount of Live Broadcast Income or Net Income
before Industry Expenses and after Income Tax Provision arising out of or
generated by such activities. PROMOTER hereby promises and covenants not to
assert any claim or file any suit or other legal action against NASCAR, NEM or
any NASCAR Rights Affiliate on the ground that it or they have failed in any
way, material or otherwise, to exploit, maximize or earn profits of any kind or
amount with respect to Live Broadcast Rights or Ancillary Rights.

GENERAL PROVISIONS

31. Events of Default. For purposes of this Agreement, “Event of Default” means:

 

  a) Failure of PROMOTER to abide by the material provisions of this Agreement
or the Rule Book;

 

  b) Failure of PROMOTER to take such actions, or refrain from taking actions,
as reasonably may be requested by NEM in accordance with this Agreement;

 

  c) Any act, omission or condition expressly described in this Agreement as
giving NEM the right to terminate this Agreement or the sanction granted by this
Agreement;

 

  d) A change, material or otherwise, in the ownership, control or management of
PROMOTER;

 

  e) A statement by PROMOTER that it is not or will not be able to pay its debts
as they become due; an application or agreement by PROMOTER for the appointment
of a receiver or trustee in liquidation; a general assignment by PROMOTER for
the benefit of creditors; the filing by PROMOTER of a voluntary petition in
bankruptcy or a petition seeking reorganization or an arrangement of creditors
under any bankruptcy law; the filing by another person or entity of a petition
under any bankruptcy law that makes PROMOTER a party; or the adjudication of
PROMOTER as bankrupt under any bankruptcy law;

 

  f) Activity by PROMOTER of any kind, including without limitation litigation,
that NEM determines to be detrimental to the sport, to NEM, or to NASCAR.

 

  g) Failure to provide financial guarantees, if required, as follows: if NEM
becomes aware, through any means, of a possible change in the PROMOTER’s affairs
which might reasonably be determined to have a material adverse effect on the
organization or conduct of the Event including, but not limited to, the
withdrawal or reduction of major Event sponsorship(s), delinquencies or defaults
by PROMOTER in payments to other entities, litigation relative to the Event,
PROMOTER or the Facility, failure of PROMOTER to perform under similar
agreements with third parties for other events, and so on, then NEM may require
PROMOTER to take whatever action that NEM determines is necessary to insure the
successful organization and conduct of the Event. Such action may include, but
is not limited to, posting a bond, providing an irrevocable letter of credit,
and/or providing a financial instrument or mechanism sufficient to guarantee, in
NEM’s reasonable discretion, that all financial obligations of the PROMOTER
relative to the Event can be met.

If there is an Event of Default, at its option NEM may demand that PROMOTER cure
any failure or breach giving rise to the Event of Default or terminate this
Agreement or the sanction granted by this Agreement, and/or NEM may withhold
from any payments due to PROMOTER under this Agreement an amount reasonably
calculated to hold harmless NASCAR, NEM, NASCAR Rights Affiliate(s), sponsors,
Competitors, Officials, persons or entities contracting with NASCAR, NEM or
NASCAR Rights Affiliate(s), with respect to Live Broadcast Rights or Ancillary
Rights, and other persons or entities involved in the Event, from any loss
resulting from the Event of Default. NEM’s determination as to

 

17



--------------------------------------------------------------------------------

such amount is binding on PROMOTER. NEM shall notify PROMOTER in writing of its
decision to terminate and/or to withhold payments. If the sanction is
terminated, such termination shall be effective as of the date the notice was
sent by NEM or at such later date as may be specified by NEM in the notice.
PROMOTER shall promptly comply with all monetary obligations that have accrued
as of the effective date of termination, and all other terms and conditions of
this Agreement shall survive such termination. Nothing in this Section 31 shall
be construed to limit NEM’s or NASCAR’s other rights or remedies, or to preclude
NEM or NASCAR from enforcing such rights or pursuing such remedies to the
fullest extent possible.

32. Assignment. A party may not assign its rights or delegate its obligations
under this Agreement without the prior written consent of the other party,
except as otherwise permitted by this Agreement.

33. Determinations by NEM. Except where expressly stated otherwise, whenever
this Agreement provides or permits NEM to make a determination regarding a
matter, NEM may make such determination in its sole judgment and discretion, and
such determination may not be challenged, amended, voided or nullified on the
ground that it was incorrect or unreasonable.

34. Limited Application. This Agreement and the sanction granted herein relate
solely to the Event and the date set forth in Exhibit 1 to this Agreement.
Nothing in this Agreement, or in the course of dealing between the parties, will
be construed to require PROMOTER or NEM to enter into a sanction agreement or to
issue a sanction for the Event or any other event in the future.

35. Disclaimer of Warranty. NEM (on behalf of itself, NASCAR, and each and every
NASCAR Rights Affiliate, whether existing now or created hereafter) does not
warrant, either expressly or by implication, nor is it responsible for, the
financial or other success of the Event, the number or identity of sponsors, the
number or identity of vehicles or Competitors participating in the Event, the
adequacy of the services it provides, the suitability of the Facility for the
Event, the safety of the public, the Competitors or any other person entering
the Facility in connection with the Event, the financial return from the
exploitation of Live Broadcast Rights or Ancillary Rights, or any other matter
not expressly agreed to or warranted by NEM herein.

36. Proprietary Information; Confidentiality. PROMOTER acknowledges that
(i) this Agreement, (ii) any technical, business or financial information or
documents used, provided or disclosed by NEM or any NASCAR Rights Affiliate in
connection therewith or pursuant thereto, (iii) customer lists of any kind or
nature used, provided or disclosed by NEM or any NASCAR Rights Affiliate,
(iv) the manner in which NEM or any NASCAR Rights Affiliate engages in the
exploitation of Live Broadcast Rights or Ancillary Rights, (v) the manner in
which NEM conducts and controls the Competition, (vi) the manner in which NEM
promotes the Event, the series of which the Event is a part, and the sport of
stock car racing in general, and (vii) the manner in which NASCAR and/or NEM
forms, promotes and maintains relationships with sponsors, Competitors,
Officials, other promoters, fans and other third parties involved in the Event
(collectively “NEM Proprietary Information”), constitutes information that is
proprietary to NASCAR, NEM and/or the NASCAR Rights Affiliate(s) and may not be
used by PROMOTER except in connection with the performance of PROMOTER’s duties
under this Agreement. Except for that purpose, PROMOTER shall at all times and
forever maintain NEM Proprietary Information in a confidential manner and shall
not disclose it or use it on behalf of itself or any third party unless it is in
the public domain as a result of an act or omission caused by a person or entity
other than PROMOTER. PROMOTER acknowledges that any unauthorized use or
disclosure of NEM Proprietary Information that is in violation of this
Section 36, or other violation or threatened violation of this Section 36, could
cause irreparable damage to NASCAR, NEM, and/or the NASCAR Rights Affiliate(s)
and, therefore, that NASCAR, NEM, and/or the NASCAR Rights Affiliate(s) shall be
entitled to an injunction prohibiting PROMOTER or any related party from
engaging in such violation and to attorney’s fees and costs for having to bring
any action to enforce this Section 36.

37. No Joint Venture. Nothing in this Agreement will be construed to place
NASCAR, NEM, or NASCAR Rights Affiliate(s) in the relationship of a partner or
joint venturer with PROMOTER. Neither party may, or has power to, obligate or
bind the other party in any manner other than as provided expressly in this
Agreement.

 

18



--------------------------------------------------------------------------------

38. Series Name. NASCAR may modify, alter, change or replace the name or sponsor
of the series of which the Event is a part, at any time. NEM shall notify
PROMOTER of such modification, alteration, change or replacement. In that event,
PROMOTER shall use the new name and related logos or marks in all
communications, advertising, publicity and promotion relating to the Event.

39. Indemnification; Repayment. PROMOTER shall indemnify and hold NASCAR, NEM
and all NASCAR Rights Affiliates and NEM additional insureds (as specified in
Section 18.a.) harmless from any and all claims, allegations, demands,
obligations, suits, actions, causes of action, proceedings, rights, damages, and
costs of any nature arising out of the Event or this Agreement, unless such
claim, allegation, demand, obligation, suit, action, cause of action,
proceeding, right, damage or cost arises solely out of the negligent act or
negligent omission of NASCAR, NEM, or any NASCAR Rights Affiliate or any NEM
additional insureds. With respect to any matter falling within the scope of
PROMOTER’s obligation to defend and hold NASCAR, NEM, NEM additional insureds
and the NASCAR Rights Affiliates harmless, NASCAR, NEM and the NASCAR Rights
Affiliate and NEM additional insureds shall be entitled to select counsel to
represent it in such matter at PROMOTER’s expense, and that counsel’s duties and
obligations in all respects shall be solely to NASCAR, NEM, and to the NASCAR
Rights Affiliate(s) and to the NEM additional insureds.

40. Recovery of Attorney’s Fees. In the event of litigation arising out of the
enforcement of this Agreement or its terms and conditions, attorney’s fees and
costs shall be awarded to the prevailing party.

41. Representation Regarding Ownership of Facility. PROMOTER represents and
warrants that, during the calendar year in which the Event is conducted and at
all other times material to this Agreement, with respect to the Facility and the
material assets thereof, either it holds, and will hold at all times relevant to
the Event: (i) good and marketable title; or (ii) a valid and binding leasehold
or other contractual interest for the management and operation of the Facility.
PROMOTER represents and warrants that it is the direct owner or lessee of the
material assets (other than real estate) of the Facility and no material assets
(other than real estate) of the Facility are owned or leased through a
subsidiary, affiliate, parent corporation, sister corporation or, in the case of
an individual, a family member of the PROMOTER. In the event PROMOTER is not
able to make such representations and warranties as set forth above, then that
entity which can make such representations and warranties must execute the
Guaranty Agreement attached hereto as Exhibit 6.

42. Notice. Unless otherwise permitted herein, notice required by the Agreement
shall be given by facsimile/telecopy, and by overnight mail or other express
service, postage prepaid, addressed as follows:

 

TO NEM:    NASCAR Event Management, Inc.    International Motorsports Center   
One Daytona Boulevard    Daytona Beach, FL 32114    Attention: Steve O’Donnell
   With a copy to:    W. Garrett Crotty, Esq.    (at the same location)   
Requests for NEM approval and/or consent (including but not limited to
Entitlement Sponsor), notification of planned improvements or alterations to the
Facility, and information the PROMOTER must provide to NEM per this Agreement
to: sponsorapproval@nascar.com or send overnight mail to NEM address listed
above. TO PROMOTER:    The Address set forth in Exhibit 1 to this Agreement

 

19



--------------------------------------------------------------------------------

43. Notification Change. Either party may change the person(s) or locations to
which notice must be given pursuant to Section 42, by providing written notice
to the other party in accordance herewith.

44. Entire Agreement; Amendments. This Agreement, including Exhibits 1 through 6
hereto, constitutes the entire agreement between NEM and PROMOTER. All previous
communications and negotiations between NEM and PROMOTER, whether oral or
written, not contained herein are hereby withdrawn and void. This Agreement may
not be amended except in writing and signed by both parties.

45. Agreement Binding on Heirs, Successors and Assigns. The rights and
obligations contained in this Agreement shall bind, and inure to the benefit of,
the parties and their respective successors and permitted assigns.

46. Governing Law. This Agreement shall be governed by and construed according
to the laws of Florida applicable to agreements made and to be performed therein
(without giving effect to the conflict of law provisions of such jurisdiction).

47. Jurisdiction. With respect to any litigation between the parties arising out
of, or relating in any way to, the business relationship between the parties,
including but not limited to the Event, the Agreement, or any proposed business
relationship between the parties, venue shall lie solely in a state court
sitting in Volusia County, Florida, or the United States District Court for the
Middle District of Florida, Orlando Division if in a case of exclusive federal
jurisdiction, and all parties hereto consent to service of process by, and the
jurisdiction of, those courts.

IN WITNESS WHEREOF, this Agreement has been read and signed by the duly
authorized representative of each party, on the dates set forth below.

 

     

Dover International Speedway, Inc.

      PROMOTER       BY: Date:  

8/21/14

   

/s/ Timothy R. Horne

      Signature       Print Name:  

Timothy R. Horne

      Title:  

Senior Vice President and Chief Financial Officer

      NASCAR Event Management, Inc.       BY: Date:  

8/28/14

   

/s/ Steve O’Donnell

      Steve O’Donnell

 

20



--------------------------------------------------------------------------------

ADDENDUM TO

SANCTION AGREEMENT

(Radio Rights)

This Addendum Agreement (“Addendum”) to the Sanction Agreement (“Agreement”)
between NASCAR Event Management, Inc. (“NEM”), a corporation with its principal
offices located in Daytona Beach, Florida, and the PROMOTER (specified on
Exhibit 1 to the Agreement), is entered into and is effective as of the
Effective Date (specified on Exhibit 1 to the Agreement).

RECITALS

WHEREAS, NEM and PROMOTER are entering into the Agreement on the terms and as of
the Effective Date stated therein; and

WHEREAS, NEM and PROMOTER wish to amend certain provisions in the Agreement by
this Addendum;

NOW, THEREFORE, NEM and PROMOTER, in consideration of the mutual promises set
forth below, and intending to be legally bound, agree to the following Addendum
to the Agreement:

ADDENDUM AGREEMENT

A. Amendment to Section 25. Section 25 of the Agreement is hereby amended by
adding at the end of such section the following:

“NEM hereby licenses to PROMOTER exclusively the use of that portion of
Ancillary Rights for the purpose of sublicensing such rights for the broadcast
and rebroadcast, on either a contemporaneous or delayed basis, by conventional
AM, FM or short-wave radio (but not by any other means of transmission), of the
performance of the Event (“Radio Rights”). Nothing in the immediately preceding
sentence shall be construed as an assignment or other license, grant, assignment
or other transfer of (i) Radio Rights for any event or other activity in any
year other than calendar year 2015 or for any purpose or use other than set
forth above, (ii) Live Broadcast Rights, or (iii) Ancillary Rights other than
Radio Rights.”

B. Conflicts. If any other provision in the Agreement conflicts with any
provision in this Addendum, the provision in the Agreement shall be construed
or, if necessary, amended to give effect to the provision in this Addendum with
which it conflicts.

IN WITNESS WHEREOF, this Addendum has been read and signed by the duly
authorized representative of each Party, on the dates set forth below.

 

      Dover International Speedway, Inc.       PROMOTER       BY: Date:  

8/21/14

   

/s/ Timothy R. Horne

      Signature       Print Name:  

Timothy R. Horne

      Title:  

Senior Vice President and Chief Financial Officer

      NASCAR Event Management, Inc.       BY: Date:  

8/28/14

   

/s/ Steve O’Donnell

      Steve O’Donnell